Powers, C. J.,
dissenting. The theory of. the majority is that the defendant obtained constructive possession of the land in question under his deed, which did not include it, aided by his survey, which did include it. To this I cannot agree. It was held by this Court in Rice v. Chase, 74 Vt. 362, 57 Atl. 967, largely on the authority of Shedd v. Powers, 28 Vt. 652, that one who holds a deed of certain land could not extend his possession to other land beyond the limit of his deed by merely surveying the latter and “spotting” a line around it. The point of these decisions is that, even if such a result could be accomplished in the absence of all paper title, yet where there is a paper title, as in the present case, “it requires very distinct occupancy to *240■extend the possession beyond the limits described in the deed, •'inasmuch■'as the deed, while it is notice of claim to the extent of the' boundaries therein set forth, is also a distinct' disclaimer of any-further pretensions.” Accordingly, it was held in the cáse first cited that the plaintiff’s constructive possession “was not extended by the line of his survey beyond the limits named in his deed.” The very salutary doctrine of these cases is wholly disregarded by the majority.